

FIRST AMENDMENT TO LEASE


This FIRST AMENDMENT TO LEASE (this "First Amendment") is made and entered into
as of this 4th day of May, 2007, by and between 300 W. FAYETTE STREET, LLC
(hereinafter, the "Landlord") and BASI MARYLAND, INC. (hereinafter, the
"Tenant").
 
RECITAL
 


A. Landlord and Tenant entered into a Lease Agreement fully executed on the 7th
day of December 2004, which is scheduled to terminate on January 4, 2008 (the
"Lease").


B. The parties wish to reduce the size of the Premises by returning the seventh
(7th floor to Landlord, and by providing permission to Landlord to relet floors
4, 5 and 6 of the Premises.


 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound, the parties hereto covenant and agree as follows:


1. Effective on the day after the lease between Landlord and Bioanalytical
Systems Inc. for space in 300-306 West Fayette Street, Baltimore, Maryland
21201, is fully executed (the "Effective Date"), the seventh (7th floor),
consisting of an agreed upon amount of seven thousand two hundred thirty-one
(7,231) rentable square feet shall be removed from the Premises. The seventh
(7th) floor shall be returned to Landlord in the condition described in Section
6 of the Lease. As of the Effective Date, the total monthly rental shall be
reduced by Four Thousand Eight Hundred Twenty Dollars and Sixty-seven Cents
($4,820.67) to the new total monthly rental of Sixty-two Thousand Five Hundred
Twelve Dollars and Sixty-six Cents ($62,512.66) and Tenant's Proportionate Share
shall be adjusted in accordance with the Lease.
 
2. In order to accommodate Tenant's desire to reduce the size of its Premises,
Tenant agrees to vacate any or all of its Premises located on floors 4, 5 and 6
of the Building upon thirty (30) days notice from Landlord, and to leave the
designated space in the condition described in Section 6 of the Lease. Tenant
understands and agrees that Landlord will be marketing such space as available
for lease. If the Landlord is able to lease such designated space to a third
party, as of the date Landlord receives rent for such space, such designated
space shall be removed from the Premises, and there shall be a reduction in the
total monthly Base Rent, and Tenant's Proportionate Share, reflecting the new,
reduced size of the Premises.
 
3. General:
 
(a) In all other respects, the Lease shall remain in full force and effect.


(b) This First Amendment shall be binding upon the parties hereto and their
respective successors, and assigns.
 
(c) This First Amendment shall be interpreted and construed in accordance with
the laws of the State of Maryland.
 
 
 

--------------------------------------------------------------------------------

 
WITNESS the hands and seals of the parties hereto as of the day and year first
above written.
 

WITNESS:  
LANDLORD:
 
300 W. FAYETTE STREET, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
By: KFD Fayette Street, LLC,
a Delaware limited liability company,
its Managing Member


By: The Kevin F. Donohoe Company, Inc.
a Pennsylvania corporation, its Managing Member
 
 
/s/ Jayne Caggiano
By:  /s/ Henry B. Glover, Jr.
Henry B. Glover, Jr.
Vice President
        WITNESS TENANT:           BASI MARYLAND, INC.         /s/ L. Colby
 By:  /s/ Edward Chait
Name:  Edward M. Chait
Title:  Executive Vice President
 

 
 
2

--------------------------------------------------------------------------------

 